DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 10 require a volume between 10% and 30% of a tire cavity; however, such ranges are broader than the range between 20% and 30% established by the independent claims.  Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter. 

Claim Rejections - 35 USC § 103
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
5.	Claims 1-3 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 7,347,239, of record) and further in view of Wonmun (US 2002/0107338, of record).
As best depicted in Figures 1 and 2, Yukawa is directed to a tire construction comprising a sound absorbing member 5 attached to a tire inner crown surface.  The tire of Yukawa further includes a conventional tread component 2t.  In such an instance, however, Yukawa is completely silent with respect to the tread composition.
Wonmun, on the other hand, is similarly directed to tire compositions in general and suggests the inclusion of cyclic polysulfide (rubber vulcanization agent) in sulfur-based compositions in order to promote cross-link efficiency and heat resistance (Paragraphs 4, 7, 26, and 27).  One of ordinary skill in the art at the time of the invention would have found it obvious to include said polysulfide in the tread composition of Wonmun for the aforementioned benefits.
Also, in terms of the claimed quantitative relationship, (a) Yukawa teaches an exemplary embodiment in which said member has a thickness of 40 mm (Column 7, Lines 44+) and (b) 
Lastly, regarding claim 1, Yukawa expressly teaches embodiments in which said member occupies 20% of an internal volume cavity (end point of disclosed range- Abstract).  Also, given a tire section width of 195 mm, it is evident that a wide variety of widths taught by Yukawa would satisfy the claimed invention.  For example, an exemplary design includes a member having a width of 7 cm (70 mm) and such falls between 0.30 and 0.90 times a ground section width (slightly smaller than tire section width).  It is emphasized that Yukawa broadly states that (a) a width of said member is narrower than the width of the breaker, itself only slightly narrower than a ground section width (Column 5, Lines 46+) and (b) a ratio between the height or thickness and the width of said member is preferably between 1 and 3 (Column 5, Lines 46+).  One of ordinary skill in the art at the time of the invention would have found it obvious to include a member satisfying the claimed combination of features given the general disclosure detailed above (when volume occupation is 20%, it is believed that the claimed thickness and width would necessarily be satisfied).        

With further respect to claim 3, Example 4 (non-inventive) and Example 5 (inventive) demonstrate the same properties and as such, Applicant has not provided a conclusive showing of unexpected results for the claimed combination of relationships.   
Regarding claims 7 and 10, member 5 of Yukawa has a volume between 0.4% and 20% of the cavity volume (Column 1, Lines 45+).
As to claim 5, 8, and 11, Figure 2 depicts a gap GP in the circumferential direction.
	With respect to claims 6, 9, and 12, Wonmun teaches the claimed formula (Paragraph 12).
Response to Arguments
6.	Applicant's arguments filed April 8, 2021 have been fully considered but they are not persuasive. 

Applicant also argues that the noise damper of Yukawa exists beneath the bottom of groove G1 but the present invention assumes a wider width.  This argument is not entirely understood.  The exemplary tire design of Yukawa has a width of 70 mm and such falls within the claimed quantitative relationship (given a tire section width of 195 mm) (Column 7, Lines 44+).  Column 5, lines 58+ simply states that the member is required to be present over an axial width of grooves G1 but does not limit the axial width of the member to the width of said grooves.       
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        April 13, 2021